CALL OPTION AGREEMENT

 

This CALL OPTION AGREEMENT (this “Agreement”) is made and entered into as of
November      , 2010 (the “Effective Date”), between________________[See name
listed in Schedule of Details at the end of this Agreement], a resident of the
People’s Republic of China (the “PRC”), with ID Card Number of ######### (the
“Purchaser”) and Hung Tsui Mei, a resident of Hongkong Special Administrative
Region, with ID Card Number of ####### (the “Seller”).  Purchaser and Seller are
also referred to herein together as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Golden Stone Rising Limited (the “Golden Stone”), in which the Seller
owns 94.8787% shares, owns 100% outstanding shares of Triple Success Holding
Limited (the “Triple Success”), which has set up a wholly owned subsidiary
Taicang Kehui Consultants Service Limited (the “WFOE”) in the PRC. The WFOE has
consolidated all the financials of the Suzhou Jinkai Textile Co., Ltd. (the
“Company”) via contractual arrangement;




WHEREAS, the Seller, an owner of Golden Stone, intends to enter into a
share exchange agreement (the “Exchange Agreement”) with shareholders of a US
registered company (“Shell Co.”) and Shell Co., which will acquire all shares of
Golden Stone in exchange for shares in Shell Co., and upon this exchange this
call option would create a call right on Shell Co. shares received by the
Seller;




WHEREAS, at the closing of the Exchange Agreement, the Seller will be issued the
common stock of Shell Co., which will take up 88% of total issued and
outstanding shares of the Shell Co.;

 

WHEREAS, the Seller desires to grant to the Purchaser an option to acquire
certain amount of the common stock of Shell Co. to be issued to her pursuant to
the Exchange Agreement, which will take up ___% [See percentage in Schedule of
Details at the end of this Agreement] of total issued and outstanding shares of
the Shell Co. at the closing of the Exchange Agreement (for purposes of this
Agreement, including the Call Right described herein, the “Seller’s Shares”)
pursuant to the terms and conditions set forth herein;




NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and for other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:

 

AGREEMENT

 

1.  DEFINITIONS; INTERPRETATION




1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.

 

“Business Day” means any day on which commercial banks are required to be open
in the United States.

  

“Call Price” means, with respect to any exercise of the Call Right, US Dollar
0.0001 per share of the Seller’s Shares subject to any Call Exercise Notice.

 

“Conditions” means Conditions 1 through 3, as defined below, in the aggregate.

 




“Condition 1” means: the entry by the Purchaser and the Company into a binding
employment agreement for a term of not less than five years for Purchaser to
serve as the Company’s Consultant.

 

“Condition 2” means the Company and its subsidiaries achieving not less than
after tax net income of US$ 0.4 million as determined under United States
Generally Accepted Accounting Principles consistently applied (“US GAAP”) for
the fiscal year ended December 31, 2010.

 

“Condition 3” means the Company and its subsidiaries achieving not less than
after tax net income of US$ 0.1 million as determined under US GAAP, for the
period from January 1, 2011 to March 31, 2011.




"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Seller’s Shares from the
date hereof to the Expiration Date, including without limitation, the Dividends.




"Dividends" means the dividends declared by Shell Co and accrued in respect of
the Seller’s Shares (whether or not such dividends shall have been paid and
received by the Purchaser or his Nominee(s)).

 

“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.

 

"Nominee" means such person nominated by the Purchaser in the Transfer Notice to
be the transferee of the Call Right or the Seller’s Shares;




“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 

“Transfer Notice” means the notice substantially in the form set out in Appendix
B.




“Call Right”, means according to the context, the option that the Purchaser has
to purchase the Seller’s Shares or the shares of the Ultimate Controller upon
conversion, subject to the terms and conditions of this Agreement.




1.2. Interpretation.

 

(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2.  CALL RIGHT, VOTING TRUST AND CONVERSION RIGHT




2.1. Call Right. The Purchaser shall have, during the Exercise Period (as
defined below), and when a Condition is met, the right and option to purchase
from the Seller, and upon the exercise of such right and option the Seller shall
have the obligation to sell to the Purchaser or his Nominee(s), a portion of the
Seller’s Shares identified in the Call Exercise Notice (the “Call Right”).
Purchaser or Nominee(s) shall be permitted to purchase, and Seller shall be
obligated to sell, the following number of Seller’s Shares upon the attainment
of the following Conditions:




Condition

The percentage of the Seller’s Shares

 

 

Condition 1

40%

 

 

Condition 2

40%

 

 

Condition 3

20%

 

 




Notwithstanding anything in this Agreement, in case that the Seller violates any
provision of this Agreement, the Purchaser shall receive an irrevocable Call
Right to any and all of the Seller’s Shares then held by the Seller, without any
regard to the Conditions being met. The Purchaser shall be entitled to exercise
such Call Right immediately and the Seller shall transfer to the Purchaser or
his Nominee(s) all the Seller’s Shares immediately upon the Purchaser’s or his
Nominee(s)’s exercise of such Call Right.




2.2. Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date therefrom (such date or the earlier expiration of
the Call Right is referred to herein as the “Expiration Date”).




2.3.

    Nominees: The Purchaser may, at any time during the Exercise Period, at his
sole discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of his Call Right, who shall hold and/or exercise
the transferred Call Right on behalf of the Purchaser.




2.4. Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchaser or his Nominee(s) shall deliver to the Seller, a written
notice of such exercise substantially in the form attached hereto as Appendix A
(a “Call Exercise Notice”) to such address or facsimile number as set forth
therein. The Call Exercise Notice shall indicate the number of the Seller’s
Shares as to which the Purchaser or his Nominee(s) is/are then exercising
his/her Call Right and the aggregate Call Price. Provided the Call Exercise
Notice is delivered in accordance with Section 5.4 to the Seller on or before
6:30 p.m. (New York time) on a Business Day, the date of exercise (the “Exercise
Date”) of the Call Right shall be the date of such delivery of such Call
Exercise Notice. In the event the Call Exercise Notice is delivered after 6:30
p.m. (New York time) on a Business Day or on a day which is not a Business Day,
the Exercise Date shall be deemed to be the first Business Day after the date of
such delivery of such Call Exercise Notice. The delivery of a Call Exercise
Notice in accordance herewith shall constitute a binding obligation (a) on the
part of the Purchaser or his Nominee(s) to purchase, and (b) on the part of the
Seller to sell, the Seller’s Shares subject to such Call Exercise Notice in
accordance with the terms of this Agreement.  

 

2.5. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by the Purchaser or Nominee(s)
pursuant to the Call Right, such Purchaser or Nominee(s) shall pay the aggregate
Call Price to the Seller within fifteen (15) Business Days of the Exercise Date.

 

2.6 Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered the
Seller’s Shares being purchased pursuant to such Call Exercise Notice within
three (3) Business Days of the date of a Call Exercise Notice.




2.7

    Transfer Notice: In case that the Purchaser transfers any or all of his Call
Right to one or more Nominees in accordance with Section 2.3 above, the
Purchaser shall provide a Transfer Notice to the Seller.




2.8        Voting Trust: The Seller hereby agrees to irrevocably appoint the
Purchaser with the exclusive right to exercise, on his/her behalf, all of
his/her voting rights of the Seller’s Shares in accordance with the relevant
laws and Articles of Association or similar constitutional documents of the
Shell Co.; the Purchaser shall have right to vote on behalf of the Seller to
vote for relevant issues including but not limited to selling or transferring
all or any of his/her shares of the Shell Co., and to appoint and elect the
directors of the Shell Co. before all Seller’s Shares are transferred to the
Purchaser. The Purchaser agrees to accept such authorization.




3.

ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS




3.1.

Encumbrances. Upon exercise of the Call Right, the Seller’s Shares being
purchased shall be sold, transferred and delivered to the Purchaser free and
clear of any claim, pledge, charge, lien, preemptive rights, restrictions on
transfers (except as required by securities laws of the United States), proxies,
voting agreements and any other encumbrance whatsoever.

 

3.2

Transfers. Prior to the Expiration Date, the Seller shall continue to own, free
and clear of any hypothecation, pledge, mortgage or other encumbrance, except
pursuant to this Agreement and except in favor of the Collateral Agent (as
defined below) for the benefit of the Purchaser, such amount of the Seller’s
Shares as may be required from time to time in order for the Purchaser to
exercise his Call Right in full.

 

3.3.

Set-off. The Purchaser shall be entitled to receive all of the Seller’s Shares
subject to the exercise of a Call Right, and for the purposes of this Agreement,
Seller hereby waives, as against the Purchaser or his Nominee(s), all rights of
set-off or counterclaim that would or might otherwise be available to the
Seller.

 

4.  REPRESENTATIONS，WARRANTIES AND COVENANTS.




4.1. Representations and Warranties by the Seller. The Seller represents and
warrants to the Purchaser that:

 

(a)

Valid and Binding Obligations. This Agreement, and all agreements and documents
executed and delivered pursuant to this Agreement, constitute valid and binding
obligations of the Seller, enforceable against such Seller in accordance with
its terms, subject to applicable Bankruptcy Laws and other laws or equitable
principles of general application affecting the rights of creditors generally.

 

(b)

No Conflicts. Neither the execution or delivery of this Agreement by the Seller
nor the fulfillment or compliance by the Seller with any of the terms hereof
shall, with or without the giving of notice and/or the passage of time, (i)
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under,  any contract or any judgment, decree or order to
which Seller is subject or by which the Seller is bound, or (ii) require any
consent, license, permit, authorization, approval or other action by any Person
or Government Authority which has not yet been obtained or received. The
execution, delivery and performance of this Agreement by the Seller or
compliance with the provisions hereof by the Seller do not, and shall not,
violate any provision of any Law to which the Seller is subject or by which it
is bound.

 

(c)

No Actions. There are no lawsuits, actions (or to the best knowledge of the
Seller, investigations), claims or demands from any other third party, or other
proceedings pending or, to the best of the knowledge of the Seller, threatened
against the Seller which, if resolved in a manner adverse to the Seller, would
adversely affect the right or ability of the Seller to carry out its obligations
set forth in this Agreement (the “Actions”) as of the execution of this
Agreement. The Seller further warrants and covenants that such actions will not
occur after the execution of this Agreement.

 

(d)

Title. The Seller owns the Seller’s Shares free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers, proxies, voting
agreements and any other encumbrance whatsoever, except as contemplated by this
Agreement. The Seller has not entered into or is a party to any agreement that
would cause the Seller to not own such Seller’s Shares free and clear of any
encumbrance, except as contemplated by this Agreement.

 

              (e)       

Exercise of Rights. Without first obtaining written instruction from the
Purchaser, the Seller will not exercise any rights in connection with the
Seller’s Shares to which the Seller is entitled as of the date of this
Agreement, including but not limited to voting rights, share transfer right,
dividends rights, preemptive right or any rights in connection with pledge,
proxy, charge, lien. The Seller further warrants and covenants that it will,
unconditionally and immediately, exercise any rights in connection with the
Seller’s Shares in compliance with the Purchaser’s written instruction upon its
receipt of such written instruction.




4.2 Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:

 

(a)

Valid and Binding Obligations. This Agreement, and all agreements and documents
executed and delivered pursuant to this Agreement, constitute valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable Bankruptcy Laws and other laws or
equitable principles of general application affecting the rights of creditors
generally.

 

(b)

No Conflicts. Neither the execution nor delivery of this Agreement by the
Purchaser nor the fulfillment or compliance by the Purchaser with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract or any judgment,
decree or order to which Purchaser is subject or by which Purchaser is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Purchaser or compliance with the provisions hereof by the Purchaser do not, and
shall not, violate any provision of any Law to which Purchaser is subject or by
which it is bound.

 

(c)

No Actions. There are no lawsuits, actions (or to the best knowledge of the
Purchaser, investigations), claims or demands or other proceedings pending or,
to the best of the knowledge of the Purchaser, threatened against the Purchaser
which, if resolved in a manner adverse to the Purchaser, would adversely affect
the right or ability of the Purchaser to carry out his obligations set forth in
this Agreement.




1.3

Covenants.




(a)

Without the prior written consent of the Purchaser, the Seller shall vote the
Seller’s Shares such that Shell Co shall not, (i) issue or create any new
shares, equity, registered capital, ownership interest, or equity-linked
securities, or any options or warrants that are directly convertible into, or
exercisable or exchangeable for, shares, equity, registered capital, ownership
interest, or equity-linked securities of Shell Co, or other similar equivalent
arrangements, (ii) alter the shareholding structure of Shell Co or WFOE, (iii)
cancel or otherwise alter the Seller’s Shares, (iv) amend the charter or the
by-laws of Shell Co, (v) liquidate or wind up Shell Co, (vi) sell, transfer,
assign, hypothecate or otherwise reduce the value of any assets held by Shell
Co, including but without limitation, any and all shares in Shell Co. and WFOE
or (vi) act or omit to act in such a way that would be detrimental to the
interest of the Purchaser in the Seller’s Shares, (vii) transfer, assign,
pledge, hypothecate or vest any option on his shares in Shell Co to any third
party.  The Seller shall cause Shell Co. and WFOE to disclose to the Purchaser
true copies of all the financial, legal and commercial documents of Shell Co.
and WFOE and the resolutions of the shareholders and the board of directors.




(b)

The Seller agrees that the Purchaser or his Nominee(s) shall be entitled to all
the Distributions in respect of the Seller’s Shares.  In the event that any such
Distributions have been received by the Seller for any reason, the Seller shall,
at the request of the Purchaser, pay an amount equivalent to the Distributions
received by him to the Purchaser or his Nominee(s) at the time of the exercise
of the Call Right by the Purchaser or his Nominee(s).




(c)

The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties’ respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.

 

(d)

If at any time: (i) the Seller fails to deliver the Seller’s Shares in
accordance with this Agreement, if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; (ii) the Seller fails to comply with or perform any agreement,
covenant or obligation to be complied with or performed by the Seller in
accordance with this Agreement if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; or (iii) the Seller (1) becomes insolvent or is unable to pay his
debts or fails or admits in writing his inability generally to pay his debts as
they become due; (2) makes a general assignment, arrangement or composition with
or for the benefit of his creditors; (3) institutes or has instituted against
him a proceeding seeking a judgment of insolvency or bankruptcy or any relief
under any Bankruptcy Law, (4) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for him or for all or substantially all his assets;
(5) has a secured party that takes possession of all or substantially all his
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all his
assets, (6) causes or is subject to any event with respect to him which, under
the applicable Law, has an analogous effect to any of the events described in
clauses (1) through (5); or (7) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts, then the Call Right shall become immediately exercisable in respect of all
of the Seller’s Shares without further regard to the occurrence of any of the
Conditions as per Section 2 of this Agreement.







5.  MISCELLANEOUS.




5.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.

 

5.2. Successors and Assigns. No Party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party. The
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.

 

5.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between and among the Parties with regard to the
subject matter hereof. Any term of this Agreement may be amended only with the
written consent of each Party.

 

5.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 5.4.

 

5.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.




 5.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.

 

5.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.

 

5.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.

 

5.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.

 

[Remainder of the Page Intentionally Left Blank]








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.







 

 

 

 

 

Purchaser:

 
 

 
 

 
 

  

 

 







 

 

 

 

 

Seller:

 
 

 
 

 
 

   

 











1




APPENDIX A

Form of Exercise Notice

 

 [________________] (the “Seller”)

[________________]

[________________]

Attention: [_______]




 

Re:

Call Option Agreement dated ____________ (the “Call Option Agreement”) between [
                                   ]  (“Purchaser”) and [
                                     ] (“Seller”).




Dear Sir:




In accordance with Section 2.4 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:




 

(a)

The Purchaser hereby exercises its Call Rights with respect to Seller’s Shares
pursuant to the Call Option Agreement.

 

 

(b)

The Purchaser intends to buy [    ] Seller’s Shares and shall pay the sum of
$____________ to the Seller.

 

 

Dated: _______________, ______

 

 

 

 











2




APPENDIX B







Form of Transfer Notice










To

:

Hung Tsui Mei (the “Seller”)




From

:

  (the “Purchaser”)







I, the undersigned, refer to the Call Option Agreement (the "Call Option
Agreement") dated [

     ], 2010 made between Purchaser and Seller.  Terms defined in the Call
Option Agreement shall have the same meanings as used herein.




I hereby give you notice that I will transfer to [Nominees' names] the following
portion of the Call Right, expressed in terms of the number of Seller’s Shares
represented by the portion of the Call Right transferred in accordance with the
terms and conditions of the Call Option Agreement,.







Nominees

Option Shares to be Transferred

                 







Dated [     ]







Yours faithfully







___________________________

Name:

 [Purchaser]

 








3




CALL OPTION AGREEMENT

SCHEDULE OF DETAILS







Purchaser

Percentage




Zhou Shan’gao

6%

Xiang Huanqing

3%

Yu Huiyuan

1%

Chen Chaoming

5%

Chen Chenxu

1%

Chen Daoyu

3%

Chen Jinle

35%

Chen Kunjin

1.3%

Chen Minrong

4%

Chen Ru

5%

Chen Yifeng

4%

Chen Yilong

9%

Chen Yongbin

6%

He Xingtao

3%

Li Xin

1%

Peng Wei

.7%





ENDNOTES











4


